          Case 6:19-cv-06736-MAT Document 3 Filed 10/04/19 Page 1 of 1



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


Carestream Health, Inc.,                                   Civil Action No. 6:19-cv-06736-MAT
                                     Plaintiff,

              v.
                                                               PLAINTIFF’S RULE 7.1
Choksi Imaging Limited,
                                                             CORPORATE DISCLOSURE
                                     Defendant.                    STATEMENT


       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, plaintiff Carestream Health,

Inc. (“Carestream”) states that the ultimate parent company of Carestream is Onex Corporation,

a company publicly traded on the Toronto Stock Exchange.

Dated: Pittsford, New York                            Respectfully submitted,
       October 4, 2019
                                                      HARRIS BEACH PLLC

                                                  By: /s/ Philip G. Spellane
                                                      Philip G. Spellane
                                                      Kyle D. Gooch
                                                      99 Garnsey Road
                                                      Pittsford, New York 14534
                                                      T: 585.419.8800
                                                      F: 585.419.8801
                                                      pspellane@harrisbeach.com
                                                      kgooch@harrisbeach.com

                                                      Attorneys for Plaintiff
